17 Mich. App. 390 (1969)
169 N.W.2d 516
SALMANOVITZ
v.
DEXTER-DAVISON MARKETS, INC.
Docket No. 4,762.
Michigan Court of Appeals.
Decided May 27, 1969.
Sallen, Gutter & Sallen, for plaintiff.
*391 Gussin, Weinstein & Kroll (Arnold M. Gordon, of counsel), for defendant.
BEFORE: HOLBROOK, P.J., and McGREGOR and BRONSON, JJ.
PER CURIAM:
On April 7, 1963, plaintiff sustained an injury while on defendant's premises. A negligence action was commenced on April 4, 1966, three days before the statute of limitations had run. The summons and complaint were turned over to Robert Easton, bailiff for the Wayne county circuit court commissioners. In personam service was made and defendant notified in Oakland county on July 2, 1966. Upon actual receipt of service, defendant filed a motion to quash service and for summary judgment, stating that the statute of limitations had run. From a denial of this motion defendant appeals.
A careful analysis of CLS 1961, § 600.1074 (Stat Ann 1962 Rev § 27A.1074) indicates that a commissioner's bailiff has a very limited scope of authority. MCLA § 600.1074 states in part that:
"The bailiff shall possess only the powers necessary in the service and execution of process issued by the circuit court commissioners of the county." (Emphasis added.)
Reasonable interpretation of the above-quoted statute leads to the conclusion that unless process issues from, and is given to the bailiff, by the circuit court commissioner of the county, his power as an officer of the court to serve process is curtailed. Any service of process unconnected with the commissioner is beyond the bailiff's official statutory power. When he accepts papers to be served from another person or entity not connected with the commissioner, the bailiff acts as an ordinary citizen or layman. As such, he is able to serve process on his own, but he *392 cannot be considered an officer of the court for immediate service which would toll the statute of limitations for 90 days under CLS 1961, § 600.5856 (Stat Ann 1962 Rev § 27A.5856[3]).
Further, even ignoring the above reasoning, Easton as a Wayne county bailiff could not have properly served the papers in Oakland county so as to toll the statute. See Whitehead v. Van Buren Circuit Judge (1922), 220 Mich. 504; Higgens v. Hampshire Products, Inc. (1948), 319 Mich. 674, 676, SHARPE, J. (dissenting in part).
Judgment reversed.